N E W SR E L E A S E TALISMAN ENERGY ANNOUNCES FIRST PRODUCTION FROM THE REV FIELD CALGARY, Alberta – January 26, 2009 – Talisman Energy Inc. announced first gas production from the Rev Field in Norway. The Field is expected to produce at a plateau rate of 100 mmcf/d of gas and 6,000 bbls/d of condensate and natural gas liquids from two subsea wells. A third producer, the Rev East well, is expected to be brought on-stream later in 2009. Talisman's share of proved and probable reserves in the Rev Field at year end 2007 is estimated at 26 million boe, with proved reserves of 16 million boe. Talisman Energy Norge AS, a wholly-owned subsidiary of Talisman Energy Inc., has a 70% interest in the Field, with Petoro AS holding the remaining 30%. Production is transported via a nine kilometer pipeline to the Armada platform in the UK, operated by BG International (CNS) Limited, for processing and final export to the UK. Talisman Energy Inc. is an independent upstream oil and gas company headquartered in Calgary, Alberta, Canada.The Company and its subsidiaries have operations in North America, the North Sea, Southeast Asia and North Africa.
